Citation Nr: 1624566	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee replacement (also claimed as osteoarthritis of the right knee).

2.  Entitlement to service connection for a right knee condition, to include a right knee replacement.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee replacement (also claimed as osteoarthritis of the left knee).

4.  Entitlement to service connection for a left knee condition, to include right knee replacement.

5.  Entitlement to service connection for a left hip condition, to include as secondary to a right knee condition (claimed as the right total knee replacement).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1963 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2010, and September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2016, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a right knee condition, to include right knee replacement, and entitlement to service connection for a left knee condition, to include left knee replacement are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In rating decision dated in April and November of 2007, the RO denied service connection for right and left total knee replacements (also claimed as osteoarthritis of the right and left knees), finding that the evidence showed that the Veteran did not have an injury or diagnosis for a knee condition in service, and that the Veteran's right and left knee conditions were not incurred or aggravated by military service.

2.  The evidence received since the November 2007 rating decision, is not cumulative or redundant of evidence previously considered, and raises a reasonable possibility of substantiating the claims of service connection for right and knee conditions, to include right and left total knee replacements.

3.  The Veteran indicated his desire to withdraw his appeal for service connection for a left hip condition, to include as due to a right knee condition at his March 2016 videoconference hearing.


CONCLUSIONS OF LAW

1.  The April and November 2007 rating decisions, denying entitlement to service connection for right and left total knee replacements (also claimed as osteoarthritis of the right and left knees) are final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2. Since the November 2007 rating decision, new and material evidence has been received, and the claims of service connection for right and left total knee replacements (also claimed as osteoarthritis of the right and left knees) are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for withdrawal on the issue of service connection for a left hip condition, to include as due to a right knee condition have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  As the Board's decision to reopen the Veteran's previously denied claims, concerning the right and left knees, is favorable to him, no further action is required to comply with the VCAA.

New and Material Evidence

The Veteran seeks to reopen the previously denied claims of service connection for left and right knee conditions.

In general, RO decisions are final when they are not timely appealed, and such final decisions may not thereafter be reopened and allowed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The evidence presented since the last final disallowance of the claims will be considered.  See, e.g., Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but it is not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In an April 2007 rating decision, the Veteran was denied service connection for left and right total knee replacements (claimed as osteoarthritis of the right and left knees).  These decisions were based on findings that the Veteran's service treatment records did not show that the Veteran had sustained an injury to, or had received treatment for, knees on active duty.  The RO considered the service treatment records which contained a Narrative Summary (dated January and February of 1966) that cited in the review of systems that the Veteran had torn ligaments in both knees, but also noted that this same entry did not indicate date or location of the injury, and that an injury to either was not otherwise shown by the service treatment records.  The RO determined that the Veteran's left and right knee disabilities did not occur in-service, nor were they caused by service.  In a November 2007 rating decision, the RO continued the denial of the Veteran's left and right knee disability holding that the evidence submitted since the April 2007 denial had already been considered.  The Veteran did not appeal either the April 2007 or November 2007 rating decision, and these decisions became final.

The pertinent evidence received since the November 2007 rating decision consists of testimony provided by the Veteran at the March 2016 videoconference Board hearing.  The Veteran testified to the effect that during active duty, he played sports and injured his knees and his knee ligaments while playing basketball and running track.  The Veteran specifically related that when playing basketball, he tripped over someone's foot that caused him to fall.  The Veteran related that he did not seek medical treatment for his knee injury and eventually received treatment for his knees post-service.  This evidence is new, as the Veteran's account that he sustained in-service injuries to his knees while playing basketball and running track was not previously of record.  The evidence is also material because it addresses the previously unestablished element of an in-service disease or injury.  Furthermore, the Board notes that the Veteran is competent to report observable first-hand experiences, such as experiencing an injury and falling in-service, and is presumed credible for the limited purpose of reopening his claims.  See Layno v. Brown, 6 Vet. App. 465 (1994); Justus, 3 Vet. App. at 513.  

Therefore, the evidence received since the November 2007 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claims of service connection for a right and left knee condition.  See 38 C.F.R. § 3.156(a).  Accordingly, the claims of entitlement to service connection for right and left total knee replacements (also claimed as osteoarthritis of the right and left knees) are reopened.


Service Connection Left Hip

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative 38 C.F.R. § 20.204.

In September 2014, the Veteran submitted a Substantive Appeal perfecting his appeal, to include the issue of service connection for a left hip condition, to include as secondary to a right knee condition (claimed as the right total knee replacement), as identified in the September 2014 Statement of the Case (SOC). 

During his March 2016 videoconference hearing before the Board, the Veteran expressed his desire to withdraw his appeal of the issue concerning service connection for a left hip condition, to include as secondary to a right knee condition (claimed as the right total knee replacement).  The undersigned Veterans Law Judge began the hearing by stating that such issue had been withdrawn, and the Veteran and his representative assented, thereby clearly stating on the record the Veteran's intent to withdraw the appeal of service connection for a left hip condition, to include as secondary to due to a right knee condition (claimed as the right total knee replacement), and once transcribed as a part of the record of the hearing, this satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Board also notes that the Veteran submitted correspondence in April 2016 stating his request to withdraw his service connection claim for a left hip condition, to include as secondary to a right knee condition (claimed as the right total knee replacement) in accordance with the requirements of 38 C.F.R. § 20.204(b).

When the Board received the Veteran's withdrawal, it had not yet issued a decision on this claim.  Therefore, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  See 38 C.F.R. § 20.204(b).  When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  

Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board on the appeal of service connection for a left hip condition, to include as secondary to a right knee condition (claimed as the right total knee replacement) is not appropriate, and the Veteran's appeal should be dismissed.  Id.  


ORDER

As new and material evidence has been received to reopen the claims of entitlement to service connection for right and left total knee replacements (also claimed as osteoarthritis of the right and left knees), the appeal, to this extent, is granted.

The issue concerning service connection a left hip condition, to include as secondary to a right knee condition (claimed as the right total knee replacement), is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for service connection for right and left knee conditions, to include right and left total knee replacements.  VA has a duty to assist the Veteran in obtaining evidence needed to substantiate his claims.

As noted above, the Board has reopened the Veteran's claims of service connection for right and left knee conditions.  During the March 2016 Board hearing, the Veteran testified that while on active duty, he engaged in sports, namely basketball and running track, from which he sustained injury to his right and left knees.  The Veteran testified to the effect that such in-service injury to his knees was the source of the injuries, including the torn ligaments of both knees, noted in his service treatment records, stating that because enough time had not passed since the surgery for his left hydrocele and inguinal hernia, surgery could not be performed on his knees in service.

The report of the Veteran's examination for separation from service shows that clinical evaluation of the lower extremities, including strength and range of motion, was normal.  In conjunction with his January 1966 separation examination, the Veteran checked "swollen or painful joints," and "trick or locked knee," which were recorded in the physician's summary and elaboration as painful knee joints and trick knees (both).  A February 1966 narrative summary shows that medical staff noted that the Veteran had torn ligaments in both knees and injuries to include torn ligaments of both knees, which were recorded in the review of systems and the past medical history.

The post service evidence shows that in March 1973, the Veteran underwent an arthrotomy and excision of the lateral meniscus for a cyst of the left knee; and in June 1973, cystic lesions on the lateral side of both knees were noted.  Upon VA examination in April 1998, the diagnosis was of bilateral osteoarthritis of the knees.  At that time, the Veteran related that the pain in his knees developed gradually, and that he had surgery on the right knee in 1978, and on the left knee in 1985.  VA treatment records show that the Veteran had right and left knee replacements, arthroscopy, in September 2002.

In considering the Veteran's account of having sustained in-service injury to his knees from basketball and track, and his reports of painful knee joints and trick knees as well as the reports of injuries, including torn ligaments, noted during service, the Veteran should be scheduled for a VA examination which takes into account the complete evidentiary picture and addresses the etiological basis for any current right and left knee conditions, to include the right and left total knee replacements.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide an update of the names and addresses and approximate dates of who have treated him for his right and left knees.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims file.  Appropriate efforts should be made to obtain all outstanding VA and non-VA records pertaining to treatment for the right and left knees that have been properly identified by the Veteran.  All attempts to procure records should be documented in the file.  If any pertinent records are unavailable, or the search for such records otherwise yields negative results, it should be documented in the claims file.  The Veteran should be notified of unsuccessful efforts in this regard and be allowed the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the etiology of any currently diagnosed left and right knee conditions, to specifically include the bilateral total knee replacements.  Any and all indicated studies and tests should be accomplished.  The medical professional is asked to review the claims file as well as copy of this Remand.

The examiner is asked to furnish an opinion with respect to the following questions:

Is it at least as likely as not (a 50 percent or greater probability) that any right knee disorder, to specifically include the right total knee replacement, that the Veteran now has, is etiologically or causally related to any injury, illness, or event that occurred in service? 

Is it at least as likely as not (a 50 percent or greater probability) that any left knee disorder, to specifically include the left total knee replacement, that the Veteran now has, is etiologically or causally related to any injury, illness, or event that occurred in service?

In making the above assessments, the examiner should specifically discuss: (1) the Veteran's account of having sustained sports-related injuries to his right and left knees on active duty, (2) the in-service medical documentation of bilateral knee pain, bilateral trick knee, and of injuries to include torn knee ligaments, and (3) private and VA post-service medical and surgical treatment of the right and left knees; and then should discuss whether there is a medically sound basis to attribute the onset of any right and left knee disorders, specifically osteoarthritis and the subsequent total knee replacements, to the Veteran's period of military service.

A fully articulated medical rationale for each opinion must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and relevant medical sciences as applicable to this case, including the use of any medical literature, which may reasonably illuminate the medical guidance in the study of this case.

3.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development requested above, and re-adjudicate the claims.  If the determinations remain adverse to the Veteran, he and his representative should be issued a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


